Citation Nr: 0616846	
Decision Date: 06/08/06    Archive Date: 06/26/06

DOCKET NO.  03-13 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Salt Lake City, Utah


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel

INTRODUCTION

The veteran served on active duty from September 1975 to 
March 1990.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 2003 decision by the RO in Salt Lake 
City, Utah that, in pertinent part, denied service connection 
for an acquired psychiatric disorder.  A personal hearing was 
held before the undersigned Veterans Law Judge at the RO 
(i.e., a Travel Board hearing) in August 2003.  In June 2004, 
the Board remanded the case to the RO for further evidentiary 
development.  The case was subsequently returned to the 
Board.

In January 2003, the RO denied the claim for service 
connection for a psychiatric disorder on the merits.  
Although the RO apparently determined that new and material 
evidence was presented to reopen the claim, this 
determination is not binding on the Board.  The Board must 
first decide whether evidence has been submitted which is 
both new and material to reopen the claim.  Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 
83 F.3d 1380 (Fed. Cir. 1996).

The Board also notes that in an April 2006 written 
presentation, the appellant's representative noted that an 
August 2004 VA outpatient treatment record suggests that an 
examination is warranted to determine the veteran's 
competency.  This matter is referred to the RO for 
appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Although further delay is regrettable, case law decided since 
the Board's June 2004 remand mandates still further 
development.  In this regard, in Kent v. Nicholson, No. 04-
181 (U.S. Vet. App. March 31, 2006), the United States Court 
of Appeals for Veterans Claims (Court) held that the terms 
"new" and "material" have specific, technical meanings 
that are not commonly known to VA claimants.  Because these 
requirements define particular types of evidence, when 
providing the notice required by the Veterans Claims 
Assistance Act of 2000 (VCAA) it is necessary, in most cases, 
for VA to inform claimants seeking to reopen a previously and 
finally disallowed claim of the unique character of evidence 
that must be presented.  This notice obligation does not 
modify the requirement that VA must provide a claimant notice 
of what is required to substantiate each element of a 
service-connection claim.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  In other words, VA must notify a 
claimant of the evidence and information that is necessary to 
reopen the claim and VA must notify the claimant of the 
evidence and information that is necessary to establish his 
entitlement to the underlying claim for the benefit sought by 
the claimant.

Moreover, in order to satisfy the legislative intent 
underlying the VCAA notice requirement to provide claimants 
with a meaningful opportunity to participate in the 
adjudication of their claims, Kent, supra holds that the VCAA 
requires, in the context of a claim to reopen, that the RO 
look at the specific bases for the denial in the prior 
decision and to respond with a notice letter that describes 
what evidence would be necessary to substantiate that 
specific element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  Therefore, the question of what constitutes material 
evidence to reopen a claim for service connection depends on 
the basis on which the prior claim was denied.  The basis for 
the denial in the prior decision is determined from the face 
of that decision.  (In this case, the veteran's prior claim 
for service connection for an acquired psychiatric disorder 
was previously denied by the RO on the basis that a chronic 
psychiatric disorder was not shown in service.)  Accordingly, 
further development is necessary to comply with the notice 
provisions of 38 U.S.C.A. §§ 5103, 5108 (West 2002), and 
38 C.F.R. § 3.156 (2005), as defined by Kent, supra. 

The veteran is advised that governing regulation provides 
that a claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2005).   The 
Board notes that 38 C.F.R. § 3.156 was revised prior to the 
veteran's claim, and the new criteria (as cited above) are 
applicable to claims, like the veteran's, filed on or after 
August 29, 2001.  See 66 Fed. Reg. 45620-45632 (August 29, 
2001).  Although the RO properly cited the revised version of 
38 C.F.R. § 3.156 in its August 2005 supplemental statement 
of the case, it improperly applied the prior version of this 
regulation in the reasons and bases section of the same 
document.  Hence, the RO must readjudicate this claim under 
the new version of 38 C.F.R. § 3.156.

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a).  The notice must include an 
explanation as to what specifically 
constitutes new and material evidence in 
this particular case in light of the 
basis on which the August 2002 rating 
decision denied the most recent 
application to reopen the claim for 
service connection for an acquired 
psychiatric disorder.  The correspondence 
must further provide notice to the 
veteran of the evidence and information 
necessary to establish entitlement to 
service connection in a manner consistent 
with Kent and Dingess.  The veteran 
should specifically be invited to submit 
any additional pertinent evidence that he 
has in his possession.

2.  If while in remand status, additional 
evidence or information received triggers 
a need for still further development or 
assistance under the VCAA, such as 
providing the veteran with updated notice 
of what evidence has been received and 
not received by VA, as well as who has 
the duty to request evidence, then such 
development must be undertaken by VA.  
38 U.S.C.A. §§ 5100, 5103, 5103A (West 
2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  Finally, any relevant notices 
must comply with the holdings in Kent and 
Dingess.

3.  The RO should then re-adjudicate the 
claim on appeal, with consideration of 
all additional evidence received since 
the August 2005 supplemental statement of 
the case.  If the claim is denied, the 
veteran and his representative should be 
issued a supplemental statement of the 
case (which both cites and applies the 
revised version of 38 C.F.R. § 3.156), 
and given an opportunity to respond 
before the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).





